Title: To Alexander Hamilton from Nathan Heald, 8 May 1800
From: Heald, Nathan
To: Hamilton, Alexander


          
            Dear Sir
            Concord Massa. May 8th. 1800
          
          Major Buell of the 2d Regiment informs me, that he wrote you some time since, requesting that I might be ordered to the County of Hampshier to assist Capt Lyman in the recruiting service. I have received no such orders, therefor I  conclude, in the multiplicity of your business, the Majors request has been forgotten. It is now almost 14 Months since I was appointed and have received neither pay or rations,  neither have I been called upon to do any military duty. I am in readiness and wish to be in actual service, as soon as may be convenient.
          I am Sir with perfect consideration your most obed. humb. Servant
          
            Nathan Heald
          
          Genl. Hamilton
        